



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ali-Greig, 2014 ONCA 241

DATE: 20140401

DOCKET: C57333

Rosenberg, Cronk and Juriansz JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Shalima Ali-Greig

Appellant

Bernadette Saad, for the appellant

Jason Balgopal, for the respondent

Heard: March 25, 2014

On appeal from the conviction entered on February 25,
    2013 by Justice L. Theodore G. Collins of the Ontario Court of Justice, sitting
    without a jury.

ENDORSEMENT

[1]

The appellant appeals her conviction by Collins J. on one charge of
    fraud. At the conclusion of submissions by Ms. Saad, the court dismissed the
    appeal with reasons to follow. The appellant was the bookkeeper for Emery
    Silfurtun Incorporated, a company owned by Fredrik Jonsson. Cheques had to be
    signed by the appellant and Mr. Jonsson. The charge against the appellant was
    based on four cheques payable to the appellant and cashed by her. After the
    cheques were issued the payee was changed on the companys computer system to
    show some other entity in the accounts, usually one with which the firm had
    some relationship. Mr. Jonsson was often away from Canada for extended periods
    of time and would leave signed blank cheques with the appellant. The cheques
    were discovered by the new chief financial officer, Mr. Frank, after the
    appellant was dismissed.

[2]

The main ground of appeal is that the conviction was unreasonable. The
    appellant did not testify or offer any defence evidence. The theory of the
    defence was that there were other possible explanations for the four cheques;
    for example, that the appellant had used her own funds to pay a firm expense
    after the signed cheques had all been used up but before Mr. Jonsson had
    returned to Canada. Thus the impugned cheques were merely used to repay expenses
    that the appellant had incurred on behalf of the firm. The conviction was not
    unreasonable. In the absence of some other evidence, not just speculation, the
    Crowns case was uncontradicted and there was no alternative theory to support
    an acquittal. There was no evidence to support the defence theories.

[3]

The appellant also submits that the trial judge failed to adequately
    deal with the credibility of the two principal Crown witnesses. In her careful
    argument, Ms. Saad showed that there were inconsistencies between the evidence
    of Mr. Frank and Mr. Jonsson, and also inconsistencies in Mr. Jonssons own
    evidence. The appellant submits that the Crown witnesses had a reason to
    fabricate a charge against the appellant because she had filed a human rights
    complaint. The trial judge noted this argument but did not deal with the
    various inconsistencies. In some cases, this submission could be a basis for
    setting aside the conviction. But, in this case, the conviction did not turn on
    the credibility of the Crown witnesses. It turned on the cheques that were made
    out by the appellant and endorsed and cashed by her at a time when she had
    access to the company records.

[4]

There was no error by the trial judge in his treatment of the burden of
    proof. The fact that the trial judge, after identifying the fact that the
    cheques were made out to the appellant and cashed by her, pointed out there was
    no meaningful explanation before the court did not place the burden of proof
    on the appellant. It was simply an observation, in effect, that the Crowns
    case was uncontradicted. As we have said, this was correct.

[5]

Finally, trial judges reasons were brief but they dealt with the live
    issue in the case. The trial judge did not need to deal with issues that were
    based on speculation.

[6]

Accordingly, the appeal from conviction is dismissed.

M. Rosenberg J.A.

E.A. Cronk J.A.

R.G. Juriansz J.A.


